DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-13 in the reply filed on 2/4/20201 is acknowledged.  The traversal is on the ground(s) that examination of all claims together places no undue burden on the Examiner..  This is not found persuasive because the response does not explain lack of undue burden.  It should be noted a further review of the apparatus claims versus the method and computer readable claims shows that a search burden clearly exists.  For example, the method claims include steps and details of the material worked upon, such as that “varying the delivery of the fluid from the first pressure to a second pressure, the second pressure being greater than the first pressure, when the detected temperature of the adhesive at the first side of the workpiece falls within a specified range” and “said workpiece includes a plurality of passages extending from a first side of the workpiece to a second side of the workpiece” that do not correspond to any limitation of the apparatus.  Conversely, the apparatus claims also claim limitations which do not correspond to the method claims, such as “a light detection sensor for detecting an amount of light from the second side of the workpiece” and “a fluid source for providing a heated and/or pressurized fluid”.  Therefore, a search burden exists, because the method and computer readable medium claims are clearly directed towards the specific method steps which are not required by the limitations of the apparatus claims.



Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
 In claim 1, line 13, the claim recites "at least one".  It is suggested for clarity that applicant insert "sensing device" or "sensor" after the phrase “at least one” in order to clarify the Markush grouping.  
In claim 1, line 13, the claim recites "or" before the phrase “a pressure sensor” It is suggested that applicant change the "or" to an "and" to better align with Markush claim practice.  See MPEP 2117, which recites: Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").  
In claim 11, line 4, the claim recites “a human eye or light detection sensor”.  This light detection sensor element has antecedent basis back to claim 1, and it is suggested that applicant amend the claim to read “a human eye or the light detection sensor”

Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeely (US 2004/0060652 A1) and Colin (US 2004/0026034 A1) and optionally Simpson (US 2018/0257196 A1) and Butler (US 2019/0003177 A1).
Note: Claim 1 includes alternative limitations of a temperature sensor,  light detection sensor, and a pressure sensor.  Colin is applied as disclosing obvious a positioning apparatus, and  one discloses one of the alternatives of a temperature sensor.  Simpson discloses another of the alternatives of a light detection sensor and Butler discloses the alternative of a pressure sensor.

As to claim 1, McNeely discloses an apparatus for reticulating an adhesive (film adhesive 14) on a first side of a perforated workpiece (perforated panel 10), the workpiece further having a second side opposite the first side, the apparatus comprising: 
a nozzle (air nozzle 46, contour head 44, chamber 62, etc.), wherein the nozzle includes: 
a body (chamber 62); 
a nozzle opening in fluid communication with the body (air nozzle 46); and a seal (contour head 44) for at least partially sealing the nozzle opening relative to a portion of the workpiece; 
a fluid source for providing a heated and/or pressurized fluid, wherein the fluid source is in fluid communication with the nozzle (see paragraph 0045, disclosing “The filter and drier 52 will filter and dry the air that is used to create the airflow 48 for the reticulation process.  The filtered and dried air 48 will be moved through a series of tubing 54 to a heating unit 56 by a 
However, McNeely does not disclose a positioning apparatus for varying the relative position of the nozzle and the workpiece; or at least one selected from a group consisting of a temperature sensor for detecting a temperature of adhesive on the first side of the workpiece, a light detection sensor for detecting an amount of light from the second side of the workpiece, or a pressure sensor for detecting a pressure at a location on the second side of the workpiece.
However, Colin makes discloses and makes obvious a positioning apparatus (drive and guidance means 22; moving carriage 27) for varying the relative position of the nozzle and the workpiece (see paragraph 0083, disclosing “FIG. 7 also shows drive and guidance means 22.  In this case, these means comprise two rails 48 fixed on the lower face of the mobile frame 21, wheels 50 supported by the fixed frame (not shown) of the device and cooperating with the rails 48, a drive gear 52 engaged on a toothed wheel 54 formed on one of the rails 48, and a motor (not shown) to drive the gear 52.”  See also paragraph 0085, disclosing that “The source 24 is connected to a mobile wafer 25 by two jacks 28.  The mobile wafer 25 itself is installed on a moving carriage 27 through a mechanism 29 enabling vertical displacement (arrow F3) and rotation (arrow F4) of the said wafer about a vertical axis.  Finally, the moving carriage 27 is installed on the fixed frame of the device so that it can move along a translation direction illustrated by the arrow 5 in FIG. 7.”); 
Additionally, Colin discloses at least one selected from a group consisting of a temperature sensor for detecting a temperature of adhesive on the first side of the workpiece 
Colin teaches in paragraph 0078 the relationship the temperature sensor with the positioning apparatus as well as the benefits of measuring the temperature of the adhesive, teaching that “The temperature information thus obtained may be used for different purposes.  One first possible use is for monitoring, recording and printing the temperature cycle applied to the part (traceability).  One other possible use would be to regulate the temperature of the glue film by varying the power of the flux emitted by the source.  Finally, the temperature information could be used to regulate the temperature by varying at least one of the magnitudes consisting of the velocity of relative displacement between the support 20 and the source 24, and the distance between the source and the part.”  Paragraph 0087 also interrelates the temperature sensor with the positioning apparatus, teaching that “the drive and guidance means 22 are used to displace the cellular structure 10 coated with a glue film under the source 24 (arrow F6) so as to gradually increase the temperature of the assembly thus formed.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a positioning apparatus for varying the relative position of 

Additionally, Simpson makes obvious the alternative of a light detection sensor (data acquisition device 44) for detecting an amount of light from the second side of the workpiece.  See paragraph 0117, disclosing that “For example, the computer program instructions may be configured to at least partially control the operation of projector 46 based on data 48 acquired via data acquisition device 44.  For example, in some embodiments, the computer program instructions may be configured to permit computer 42 to perform image processing in order to extract relevant information from data 48 and generate data 50 for controlling the output of projector 46.”  Paragraph 0118 teaches that “Data acquisition device 44 and projector 46 may each be operatively coupled to computer 42 via wired or wireless connections to permit data transfer between computer 42 and each of data acquisition device 44 and projector 46.  In various embodiments, data acquisition device 44 may comprise a non-destructive inspection device configured to acquire data 48 representative of the position of at least part of the cellular core 14.  For example, data acquisition device 44 may comprise a thermography device of known or other type configured to acquire thermographic image 48A of precursor 22 comprising cellular core 14.  Alternatively or in addition, data acquisition device 44 may comprise an X-ray imaging device of known or other type configured to acquire X-ray image 48B of precursor 22 comprising cellular core 14.  The computer program instructions may be configured to evaluate data 48 (e.g., thermographic image 48A and/or X-ray image 48B) in order to extract information about the structure (e.g., location of walls of cells 15) of cellular core 14 that has already been bonded to the inner side 12B (see FIG. 1) of facing sheet 12 via adhesive film 24.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized the alternative of a light detection sensor (such as the thermography device or X-ray device) for detecting an amount of light from the second side of the workpiece in substitution of other the temperature sensor of Colin or in combination with the temperature sensor of Colin in order to extract more information above the structure of the bonded cellular walls of the facing sheet via the adhesive film.

Additionally, Butler makes obvious the alternative of a pressure sensor for detecting a pressure at a location on the second side of the workpiece.  Butler discloses that pressure sensors are used, teaching in paragraph 0048 that “Plurality of sensors 222 comprises at least one of pressure sensors 227 or mass flow rate sensors 228.”  Paragraph 0248 teaches that “One example of commercially available mass flow/pressure sensors is in the COHO system from Convergent Manufacturing Technologies, Inc.  These flow sensors allow for the direct measurement of gas permeability during the heating process.  The sensors also allow for vacuum bag leak detection.  Using differential pressure across the porous fabric during the heating process may also reduce manufacturing costs for acoustic attenuation structures.”  The pressure and temperature controls in Butler can be used for adhesive reticulation.  See paragraph 0125, disclosing “When adhesive, such as optional adhesive 424, adhesive 439, optional adhesive 442, or adhesive 444 is present, reticulated prior to adhering to gas permeable composite septum 406.  Adhesive 439 may be reticulated using temperature and pressure.  In some illustrative examples, reticulating adhesive 439 creates adhesive beads on walls of first cellular core 404.  In some illustrative examples, at least one of the type of adhesive or the method of application of adhesive for at least one of optional adhesive 424, adhesive 439, optional adhesive 442, or adhesive 444 is selected to provide a desirable permeability for the adhesive.  In one illustrative example, the adhesive may only be applied to the walls of the cellular cores rather than as a sheet.”  See also paragraph 0150, disclosing “When adhesive (not depicted) is present, processing may be performed on the adhesive to improve the permeability of the adhesive.  For example, the adhesive may be reticulated prior to processing composite material 514.  The adhesive (not depicted) may be reticulated using temperature and pressure prior to placing cellular core 524 on composite material 514.  In some illustrative examples, reticulating the adhesive (not depicted) creates adhesive beads on walls of cellular core 524.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized the alternative of a pressure sensor for detecting a pressure at a location on the second side of the workpiece in order to reduce manufacturing costs for acoustic attenuation structures.

As to claim 2, McNeely does not disclose that the positioning apparatus moves the workpiece from a first position for providing the fluid to a first group of passages in the workpiece to a second position for providing the fluid to a second group of passages in the workpiece.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the positioning apparatus moves the workpiece from a first position for providing the fluid to a first group of passages in the workpiece to a second position for 

As to claim 3, McNeely discloses that the nozzle is at a second position where the seal is at least partially engaged with the second side of the workpiece.  McNeely, for example, discloses in paragraph 0015 that “[t]he panel will be in contact with the contoured head.”  McNeely, paragraph 0046 teaches that “It should further be noted that the perforated panel 10 is in contact with or in close proximity and is directly parallel to the nozzle 46.”  
McNeely does not disclose that the positioning apparatus moves the nozzle from a first position where the seal is spaced from the second side of the workpiece to a second position where the seal is at least partially engaged with the second side of the workpiece.
However, the combination of McNeely and Colin as in claim 1 above would be capable of operation such that the positioning apparatus moves the nozzle from a first position where the seal is spaced from the second side of the workpiece to a second position where the seal is at least partially engaged with the second side of the workpiece.  Colin, which was incorporated for the positioning apparatus in claim 1, also discloses jacks 28 and teaches in paragraph 0086 that “Use of the jacks 28 maintains an approximately constant mean distance between the source 24 and the top face of the cellular structure 10, when the said face is not plane.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the positioning apparatus moves the nozzle from a first position where the seal is spaced from the second side of the workpiece to a second position where the seal is at least partially engaged with the second side of the workpiece in order to control the nozzle to the appropriate distance when the face of the substrate is not a plane.

As to claim 4, McNeely does not disclose that the positioning apparatus moves the nozzle from the first position to the second position in response to the temperature sensor detecting a temperature within, or at exceedance of, a preselected range.
However, Colin discloses and makes obvious that the positioning apparatus moves the nozzle from the first position to the second position in response to the temperature sensor detecting a temperature within, or at exceedance of, a preselected range.  See Colin, paragraph 0018, disclosing that “the power of the source, the distance between the source and the cellular structure, and the relative displacement velocity between the source and the cellular structure are advantageously controlled using a servo control sensitive to at least one temperature measurement made on the said structure.”  See also paragraph 0054, disclosing that “The temperature may be controlled by varying the power of the source and/or its average distance from the glue film.”  See also paragraph 0063, disclosing that “Servo control of the advance velocity of the structure 10 in front of the source 24, the power of the source and the distance between the source 24 and the structure 10, optimise operation to obtain the required temperature for creep of the glue.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the positioning apparatus moves the nozzle from the first position to the second position in response to the temperature sensor detecting a temperature within, or at exceedance of, a preselected range as taught by Colin in order to optimise operation to obtain the required temperature for creep of the glue.



As to claim 11, McNeely does not disclose a light emitting apparatus within the nozzle body configured to emit light from the nozzle opening of the nozzle, wherein the light wavelength and/or intensity characteristics allow for detection of the light by a human eye or light detection sensor.
However, Simpson makes obvious a light emitting apparatus within the nozzle body configured to emit light from the nozzle opening of the nozzle, wherein the light wavelength and/or intensity characteristics allow for detection of the light by a human eye or light detection sensor.  Simpson discloses in paragraph 0116 “one or more light projectors 46 (referred hereinafter as "projector 46"” and uses those to generate the images (see paragraph 0130, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a light emitting apparatus within the nozzle body configured to emit light from the nozzle opening of the nozzle, wherein the light wavelength and/or intensity characteristics allow for detection of the light by a human eye or light detection sensor in order to extract more information above the structure of the bonded cellular walls of the facing sheet via the adhesive film.

As to claim 12, McNeely does not disclose the positioning device moves the relative position of the workpiece from a first location relative to a first group of passages in the workpiece to a second location relative a second group of passages in the workpiece in response to the light detection sensor detecting light above a detection threshold.
However, Colin discloses the use of a positioning device that moves the relative position of the workpiece from a first location relative to a first group of passages in the workpiece to a second location relative a second group of passages in the workpiece in response to sensor results (see paragraph 0083, disclosing “FIG. 7 also shows drive and guidance means 22.  In this case, these means comprise two rails 48 fixed on the lower face of the mobile frame 21, wheels 50 supported by the fixed frame (not shown) of the device and cooperating with the rails 48, a drive gear 52 engaged on a toothed wheel 54 formed on one of the rails 48, and a motor (not 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the positioning device moves the relative position of the workpiece from a first location relative to a first group of passages in the workpiece to a second location relative a second group of passages in the workpiece in response to the light detection sensor detecting light above a detection threshold in order so that the adhesive can be reticulated from cellular passage to the next cellular passage and to use the additional information extracted above the structure of the bonded cellular walls of the facing sheet via the adhesive film.


However, Colin discloses and make obvious that the positioning apparatus moves the workpiece from a first location for providing the heated fluid to a first group of passages in the workpiece to a second location for providing the heated fluid to a second group of passages in the workpiece in response to a sensor input (see paragraph 0083, disclosing “FIG. 7 also shows drive and guidance means 22.  In this case, these means comprise two rails 48 fixed on the lower face of the mobile frame 21, wheels 50 supported by the fixed frame (not shown) of the device and cooperating with the rails 48, a drive gear 52 engaged on a toothed wheel 54 formed on one of the rails 48, and a motor (not shown) to drive the gear 52.”  See also paragraph 0085, disclosing that “The source 24 is connected to a mobile wafer 25 by two jacks 28.  The mobile wafer 25 itself is installed on a moving carriage 27 through a mechanism 29 enabling vertical displacement (arrow F3) and rotation (arrow F4) of the said wafer about a vertical axis.  Finally, the moving carriage 27 is installed on the fixed frame of the device so that it can move along a translation direction illustrated by the arrow 5 in FIG. 7.”).  Additionally, Simpson discloses and makes obvious the use of sensor inputs such as one selected from a pressure detected by the pressure sensor falling within a predetermined range and light detected by the light detection sensor falling within a predetermine range.  Simpson discloses in paragraph 0116 “one or more light projectors 46 (referred hereinafter as "projector 46"” and uses those to generate the images 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the positioning apparatus moves the workpiece from a first location for providing the heated fluid to a first group of passages in the workpiece to a second location for providing the heated fluid to a second group of passages in the workpiece in response to one selected from a pressure detected by the pressure sensor falling within a predetermined range and light detected by the light detection sensor falling within a predetermine range in order so that the adhesive can be reticulated from cellular passage to the next cellular passage and to use the additional information extracted above the structure of the bonded cellular walls of the facing sheet via the adhesive film and to reduce manufacturing costs for acoustic attenuation structures.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeely (US 2004/0060652 A1) and Colin (US 2004/0026034 A1) and Simpson (US 2018/0257196 A1) and Butler (US 2019/0003177 A1) as applied to claims 1-4 and 10-13 above, and further in view of Gilson (US 2015/0369127 A1)

As to claim 5, McNeely does not disclose the positioning apparatus further comprises: a first positioning subsystem for rotating the workpiece; and a second positioning subsystem for moving the nozzle in a pre-determined path.
However, Colin makes obvious that the positioning apparatus further comprises: a first positioning subsystem for rotating the workpiece; and a second positioning subsystem for moving the nozzle in a pre-determined path.  Colin teaches two positioning systems, one for  rotating the heat application and the other for positioning the workpiece (see paragraph 0082-83, disclosing that “[0082] The support 20 is itself supported by a mobile frame 21, through orientation means illustrated diagrammatically in the form of jacks 26.  The use of these orientation means is a means of continuously maintaining the portion of the upper face of the structure 10 exposed to radiation from source 24 in an approximately horizontal orientation at an approximately constant distance from the source 24. [0083] FIG. 7 also shows drive and guidance means 22.  In this case, these means comprise two rails 48 fixed on the lower face of the mobile frame 21, wheels 50 supported by the fixed frame (not shown) of the device and cooperating with the rails 48, a drive gear 52 engaged on a toothed wheel 54 formed on one of the rails 48, and a motor (not shown) to drive the gear 52.”; see also paragraph 0085, disclosing that “[00850] The source 24 is connected to a mobile wafer 25 by two jacks 28.  The mobile wafer 25 itself is installed on a moving carriage 27 through a mechanism 29 enabling vertical 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the positioning apparatus further comprises: a first positioning subsystem for rotating the workpiece; and a second positioning subsystem for moving the nozzle in a pre-determined path as an obvious rearrangement of the parts of Colin in order to create acoustic liners with tubular shapes such as that in Gilson.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeely (US 2004/0060652 A1) and Colin (US 2004/0026034 A1) and Simpson (US 2018/0257196 A1) and Butler (US 2019/0003177 A1) as applied to claims 1-4 and 10-13 above, and further in view of Wilson (US 4155800 A).

As to claim 6, McNeely discloses that the fluid source comprises: a heater (heating unit 56) and ; a fluid flow device (blower 58)configured to determine the rate of flow of the fluid; See paragraph 0045, disclosing that “[0045] The reticulation unit 40 also includes, as shown in FIG. 4 and 7, at least one filter and drier mechanism 52.  The filter and drier 52 will filter and dry the air that is used to create the airflow 48 for the reticulation process.  The filtered and dried air 48 will be moved through a series of tubing 54 to a heating unit 56 by a blower 58.  The heating unit 
McNeely does not disclose the additional limitations of a compressor; a fluid storage device for storing compressed fluid; a heater interoperable with the compressor or the fluid storage device;  a fluid temperature sensor for detecting the temperature of the fluid.  
However, Wilson makes obvious the additional limitations of a compressor (see column 8, lines 31-33, reciting “supplied with pressurized air from a source (not shown) via an air pressure hose 52.”); a fluid storage device for storing compressed fluid (see column 8, line 32, reciting “air heating tank 30”); a heater (heating elements of the electrical resistance type”) interoperable with the compressor or the fluid storage device (see column 8, lines 29-31, reciting that “The air heater 30 is a cylindrically-shaped container that holds several heating elements of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized the additional limitations of a compressor; a fluid storage device for storing compressed fluid; a heater interoperable with the compressor or the fluid storage device;  a fluid temperature sensor for detecting the temperature of the fluid as taught by Wilson in order to enable relatively precise automatic control over the temperature of the air stream

As to claim 7, McNeely does not disclose that the fluid temperature sensor comprises a thermocouple located within the flow of fluid.
However, Wilson discloses that disclose that the fluid temperature sensor comprises a thermocouple located within the flow of fluid. (See adjustable thermocouple monitor and control 90; see column 9, lines 53-55, reciting that “Any conventional temperature monitoring device such as a thermocouple suitably coupled to the voltage controller 34 can be employed.”).  Column 9, lines 55-60 discloses that “If desired, a thermostatic device can be incorporated into the monitor circuit so that a desired air temperature can be manually selected by the reticulator 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the fluid temperature sensor comprises a thermocouple located within the flow of fluid as taught by Wilson in order to enable relatively precise automatic control over the temperature of the air stream

As to claim 8, McNeely does not disclose an in-line fluid flow device comprising a mass flow meter and a mass flow regulator is provided.
However, Butler discloses and makes obvious that an in-line fluid flow device comprising a mass flow meter (mass flow rate sensor 228) and a mass flow regulator (pressure regulator 233) is provided.  Butler discloses that mass flow meters are used, teaching in paragraph 0048 that “Plurality of sensors 222 comprises at least one of pressure sensors 227 or mass flow rate sensors 228.”  Paragraph 0248 teaches that “One example of commercially available mass flow/pressure sensors is in the COHO system from Convergent Manufacturing Technologies, Inc.  These flow sensors allow for the direct measurement of gas permeability during the heating process.  The sensors also allow for vacuum bag leak detection.  Using differential pressure across the porous fabric during the heating process may also reduce manufacturing costs for acoustic attenuation structures.”  The pressure and temperature controls in Butler can be used for adhesive reticulation.  See paragraph 0125, disclosing “When adhesive, such as optional adhesive 424, adhesive 439, optional adhesive 442, or adhesive 444 is present, processing may be performed on the adhesive to improve the permeability of the adhesive.  For example, adhesive 439 may be reticulated prior to adhering to gas permeable composite septum temperature and pressure.  In some illustrative examples, reticulating adhesive 439 creates adhesive beads on walls of first cellular core 404.  In some illustrative examples, at least one of the type of adhesive or the method of application of adhesive for at least one of optional adhesive 424, adhesive 439, optional adhesive 442, or adhesive 444 is selected to provide a desirable permeability for the adhesive.  In one illustrative example, the adhesive may only be applied to the walls of the cellular cores rather than as a sheet.”  See also paragraph 0150, disclosing “When adhesive (not depicted) is present, processing may be performed on the adhesive to improve the permeability of the adhesive.  For example, the adhesive may be reticulated prior to processing composite material 514.  The adhesive (not depicted) may be reticulated using temperature and pressure prior to placing cellular core 524 on composite material 514.  In some illustrative examples, reticulating the adhesive (not depicted) creates adhesive beads on walls of cellular core 524.”  Paragraph 0050 discloses that “Controller 230 controls at least one of pressure source 231 or pressure regulators 233 based on measurements obtained from plurality of sensors 222.  Controller 230 may change at least one of first pressure 212 or second pressure 216 provided by pressure source 231 based on measurements obtained from plurality of sensors 222.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that an in-line fluid flow device comprising a mass flow meter and a mass flow regulator is provided as taught by Butler in order to reduce manufacturing costs for acoustic attenuation structures.

As to claim 9, McNeely does not disclose that an in-line mass flow meter is provided.
reticulated prior to adhering to gas permeable composite septum 406.  Adhesive 439 may be reticulated using temperature and pressure.  In some illustrative examples, reticulating adhesive 439 creates adhesive beads on walls of first cellular core 404.  In some illustrative examples, at least one of the type of adhesive or the method of application of adhesive for at least one of optional adhesive 424, adhesive 439, optional adhesive 442, or adhesive 444 is selected to provide a desirable permeability for the adhesive.  In one illustrative example, the adhesive may only be applied to the walls of the cellular cores rather than as a sheet.”  See also paragraph 0150, disclosing “When adhesive (not depicted) is present, processing may be performed on the adhesive to improve the permeability of the adhesive.  For example, the adhesive may be reticulated prior to processing composite material 514.  The adhesive (not depicted) may be reticulated using temperature and pressure prior to placing pressure regulators 233 based on measurements obtained from plurality of sensors 222.  Controller 230 may change at least one of first pressure 212 or second pressure 216 provided by pressure source 231 based on measurements obtained from plurality of sensors 222.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that an in-line mass flow meter is provided is provided as taught by Butler in order to reduce manufacturing costs for acoustic attenuation structures.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK